Citation Nr: 0409211	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 1606 educational assistance benefits in the amount of 
$1,443.83.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1994 to May 1998.  Following discharge from active duty, the 
veteran had Air Force reserve service, beginning in May 1998.  
The Board observes that the veteran was recalled to active 
duty by the Department of the Air Force National Guard Bureau 
for a period beginning in September 2001 and ending in 
October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2003 by 
the Committee on Waivers and Compromises (COWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's request for 
waiver of recovery of an overpayment of VA Chapter 1606 
educational assistance benefits in the amount of $1,443.83.  


FINDINGS OF FACT

1.  An overpayment was created because the veteran received 
VA education benefits for a period subsequent to his 
withdrawal from classes.

2.  The overpayment of education benefits in the calculated 
amount of $1,443.83, was not due to the veteran's fraud, 
misrepresentation, or bad faith.

3.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

4.  The veteran did not change his position to his detriment 
and recovery of the overpayment would not deprive him or his 
family of basic necessities.

5.  The collection of the indebtedness would not defeat the 
purpose of the education benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of education benefits would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notification and assistance provisions of the 
VCAA were not applicable to cases involving waivers of 
overpayments because the statute at issue in such cases was 
found in a different chapter of title 38 of the United States 
Code than the chapter to which the VCAA provisions were 
relevant.  Regardless, for the reasons noted below, the Board 
finds that VA has adequately notified and assisted the 
veteran in connection with this appeal.  

After receiving the veteran's request for a waiver of the 
created overpayment and before issuing any decision, the COWC 
sent a letter to the veteran requesting that he submit a 
Financial Status Report in order for the COWC to determine 
how payment of his debt would affect his financial situation.  
Then, in February 2003, the RO provided the veteran a letter 
that informed him of the decision reached.  This letter 
included notification of the evidence used to decide the 
veteran's claim.  Additionally, the RO provided the veteran a 
statement of the case in April 2003 that included a summary 
of the evidence, the procedural history, the applicable law 
and regulations, and a discussion of the facts of the case.  
Furthermore, the statement of the case addressed the 
veteran's assertion in his notice of disagreement that his 
household income had decreased while his expenses had 
increased.  Finally, in a supplemental statement of the case 
issued in May 2003 a summary of the evidence, the procedural 
history, the applicable law and regulations, and a discussion 
of the facts of the case were again included.  The 
supplemental statement of the case also addressed the fact 
that the veteran was currently serving on active duty and 
discussed the reported changes to his financial status.

Based on the above, the Board concludes that the veteran has 
had every opportunity to present argument and evidence in 
support of his appeal and has been fully apprised of the 
legal requirements for the benefit sought such that he is not 
in any way prejudiced by the Board's proceeding to 
disposition at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Waiver of Recovery of Overpayment

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing faults of the debtor 
against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which the VA 
benefits were intended.
5. Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right 
or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).  The Board has carefully reviewed the 
entire record, in light of the veteran's contentions and the 
applicable law and regulations, and finds that recovery of 
the overpayment of education benefits would not be against 
equity and good conscience.

The record reflects that the veteran was awarded Chapter 1606 
educational assistance for period beginning February 12, 2001 
and ending November 15, 2001.  The school's records reflected 
that the veteran's enrollment was terminated on September 5, 
2001.  On December 16, 2001, following a compliance survey of 
school records, the veteran's benefits were terminated 
effective September 6, 2001, thus, creating an overpayment 
from September 6, 2001 to November 15, 2001, in the amount of 
$1,443.83.  Essentially, in terms of fault, the veteran 
alleges that he was not responsible for the creation of the 
overpayment as he was called to active duty on September 11, 
2001.  The Board does not dispute that the veteran had no 
choice but to terminate his school attendance and return to 
duty when called.  As noted by the COWC, however, the veteran 
was at fault in that, after he stopped attending classes, he 
should have known that he was not entitled to educational 
assistance benefits and should have timely notified VA.  In 
short, the veteran accepted benefits for the September to 
November time period in which he was not entitled to such 
benefits.  

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the veteran's unjust enrichment at the expense of the 
Government, and that, in this case he did not, according to 
the available record, change his position to his detriment as 
a result of the award.  

The Board recognizes that continued recovery would directly 
affect the veteran's income and has considered whether 
recovery of the overpayment would defeat the original purpose 
of the benefit, by nullifying the object for which it was 
intended.  In the instant case, recovery of the amount to 
which the veteran was not entitled would clearly not defeat 
the purpose of the benefit.  The veteran received benefits 
for the period he was entitled to and is not precluded from 
receiving future education benefits for periods in which he 
meets the entitlement criteria.

With respect to whether recovery of the overpayment from the 
veteran would result in undue financial hardship, the Board 
notes that as reported in February 2003, the veteran's 
monthly expenses exceed his total household income by 
approximately $400.00.  The Board notes, however, that his 
listed monthly expenses included installment payments on 
vehicle leases, furniture, and credit card debts totaling 
$1,052.00.  The Board emphasizes that after taking care of 
basic necessities such as shelter and food, the veteran is 
expected to accord a debt to VA the same regard given to any 
other debt.  There is no evidence in the claims file 
suggesting that he has been unable to do so.

In his March 2003 notice of disagreement, the veteran did 
report a change in his financial situation.  He stated that 
his spouse started a new job that paid approximately $400.00 
less per month and as a consequence of the new job, childcare 
costs increased approximately $200.00 per month.  Then, in 
his statement, received in April 2003, the veteran reported a 
monthly shortfall of approximately $200.00.  The COWC 
considered the veteran's reported change in financial 
situation but found it did not change the determination.  In 
that regard the Board notes that it appears the veteran 
continues to make monthly payments on his other debts.  
Again, he must afford the same consideration to VA as to 
other creditors.  The Board concludes that the veteran, with 
careful budgeting, is capable of repaying the amount of the 
overpayment to VA.  There is no evidence showing that his 
monthly installment payments totaling over $1,000.00 have 
resulted in the inability of the veteran to provide the basic 
necessities for himself and his family and thus no indication 
that inclusion of VA amongst such monthly creditors would 
deprive him of the basic necessities of life, such as food, 
clothing, warmth or shelter.

The Board notes that the veteran raises the argument that 
since he was called to active duty, he can seek relief under 
the Soldiers and Sailors' Civil Relief Act of 1940 (SSCRA).  
The SSCRA was amended December 19, 2003, and is now titled 
Service members Civil Relief Act (SCRA).  One of the purposes 
of the SSCRA, and as amended, SCRA, is "to provide for the 
temporary suspension of judicial and administrative 
proceedings and transactions that may adversely affect the 
civil rights of service members during their military 
service."  50 U.S.C.S. Appx. § 502(2) (2004).  Under § 
591(a)(1), "a servicemember may, during military service or 
within 180 days of termination of or release from military 
service, apply to a court [including administrative agencies] 
for relief from any obligation or liability incurred by the 
servicemember before the servicemember's military service."  
However, "the [SSCRA/SCRA] is not designed to grant immunity 
from liability, but to protect rights."  53A Am. Jur. 2d 
Military and Civil Defense § 382 (2003), citing Graves v. 
Bednar, 167 Neb. 847, 95 N.W.2d 123, 75 A.L.R.2d 1056 (Neb. 
1959); Womack v. Berry, 156 Tex. 44, 291 S.W.2d 677 
(Tex. 1956).  

In the facts of this specific case, the Board finds that the 
veteran has been successfully communicating with VA in regard 
to this appeal and has provided requested information relied 
on to decide his waiver request.  There is no indication that 
he has been unable to participate in his appeal.  Also, the 
Board emphasizes that the terms of collection of the 
overpayment will include VA's consideration of a flexible 
repayment plan consistent with the veteran's duty status and 
commensurate with his total monthly obligations.  Therefore, 
Board's denial of a waiver of recovery of the overpayment in 
question does not, in this case, deprive the veteran of his 
rights.  The SCRA/SSCRA does not provide an avenue for the 
veteran to avoid his obligation to repay his debt to VA.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the overpayment in the 
amount of $1,443.83.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Waiver of recovery of an overpayment of Chapter 1606 
educational assistance benefits, in the amount of $1,443.83, 
is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



